DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 08/19/2021.
Claims 1-10 are currently pending and has been examined.

Priority
The current Application claims priority from Foreign Application JP2020-199260, filed 12/01/2020. Therefore, the instant claims receive the effective filing date of 12/01/2020.

Information Disclosure Statement
Information Disclosure Statements received 08/19/2021 has been reviewed and considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Regarding 35 U.S.C. 101, claims 1-10 have been found eligible because the abstract idea recited in the claims is integrated into a practical application as, when looked at as a whole, the additional elements of the claims reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. This is made clear in light of the background of the Applicant’s specification, which describes that current sorting apparatuses utilize weight sensors to identify objects placed in the basket of the sorting apparatuses, however when heavy commodities and lightweight commodities are mixed the use of a weight sensor is inaccurate at identifying all of the objects in the basket. The claimed invention improves upon this technical problem in this technical field by utilizing an imaging device in the basket (i.e. accommodation portion) to accurately identify the commodities placed in the basket. Additionally, the ‘detects[ing]’ limitation applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment as the detecting is done based on an image obtained of the accommodation portion by the imaging device. 

Claim Objections
Claim 1-10 objected to because of the following informalities: 
-Claim 1 reads “the number of pieces thereof” but should likely read “a number of pieces thereof”
-Claim 1 further reads “the commodity put in the accommodation portion” but should likely read “the commodity picked up and put in the accommodation portion”
-Claim 1 further reads “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” but should likely read “identifies the commodity to be picked up as the commodity picked up, a commodity to be picked up next, or a commodity not yet picked up”
Claims 2-8 inherit the deficiencies noted in claim 1 and are therefore objected to the same basis 
-Claim 9 reads “the number of pieces thereof” but should likely read “a number of pieces thereof”
-Claim 9 further reads “the commodity put in the accommodation portion” but should likely read “the commodity picked up and put in the accommodation portion”
-Claim 9 further reads “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” but should likely read “identifies the commodity to be picked up as the commodity picked up, a commodity to be picked up next, or a commodity not yet picked up”
-Claim 10 reads “the number of pieces thereof” but should likely read “a number of pieces thereof”
-Claim 10 further reads “the commodity put in the accommodation portion” but should likely read “the commodity picked up and put in the accommodation portion”
-Claim 10 further reads “identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” but should likely read “identifying the commodity to be picked up as the commodity picked up, a commodity to be picked up next, or a commodity not yet picked up”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10: The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites “pickup of a commodity” in line 4. Based on the recitations of “a commodity picked up” in the preamble, “a commodity to be picked up” in line 9, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 16-18, it is unclear to one of ordinary skill in the art which commodity “pickup of a commodity” in line 4 is referring to. Is the commodity in line 4 referring to “a commodity picked up?” Is the commodity in line 4 referring to “a commodity to be picked up?” Is the commodity in line 4 referring to “a commodity to be picked up next?” Is the commodity in line 4 referring to “a commodity not yet picked up?” Is the commodity in line 4 referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “pickup of a commodity” in line 4 as “pickup of the commodity picked up.”
Claim 1 further recites “the commodity” in line 20. Similarly to above, based on the recitations of “a commodity picked up” in the preamble, “a commodity to be picked up” in line 9, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 16-18, it is unclear to one of ordinary skill in the art which commodity “the commodity” in line 20 is referring to. Is the commodity in line 20 referring to “a commodity picked up?” Is the commodity in line 20 referring to “a commodity to be picked up?” Is the commodity in line 20 referring to “a commodity to be picked up next?” Is the commodity in line 20 referring to “a commodity not yet picked up?” Is the commodity in line 20 referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “the commodity” as “the commodity picked up.”
Claims 2-8 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.
Claim 3 recites “and commodity information of the commodity put in the correct container.” Similarly to above, based on the recitations in claim 1 (from which claim 3 depends) of “a commodity picked up” in the preamble, “a commodity to be picked up” in line 9, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 16-18, it is unclear to one of ordinary skill in the art which commodity “the commodity” is referring to. Is the commodity referring to “a commodity picked up?” Is the commodity referring to “a commodity to be picked up?” Is the commodity referring to “a commodity to be picked up next?” Is the commodity referring to “a commodity not yet picked up?” Is the commodity referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “the commodity” as “the commodity picked up.”
Claim 4 recites “wherein the controller obtains path information used to move in a store to pick up the commodity.” Similarly to above, based on the recitations in claim 1 (from which claim 4 depends) of “a commodity picked up” in the preamble, “a commodity to be picked up” in line 9, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 16-18, it is unclear to one of ordinary skill in the art which commodity “the commodity” is referring to. Is the commodity referring to “a commodity picked up?” Is the commodity referring to “a commodity to be picked up?” Is the commodity referring to “a commodity to be picked up next?” Is the commodity referring to “a commodity not yet picked up?” Is the commodity referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “the commodity” as “the commodity to be picked up.”
Claims 5-6 inherit the deficiencies noted in claim 4 and are therefore rejected on the same basis
Claim 6 recites “wherein the controller causes the display device to display the identified commodity together with the obtained path information.” Based on the recitations in claim 1 (from which claim 6 depends) of “a commodity picked up” in the preamble, “a commodity to be picked up” in line 9, and particularly “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 16-18, it is unclear to one of ordinary skill in the art which commodity “the identified commodity” is referring to. Is the commodity referring to “a commodity picked up?” Is the commodity referring to “a commodity to be picked up?” Is the commodity referring to “a commodity to be picked up next?” Is the commodity referring to “a commodity not yet picked up?” For the purpose of this examination, Examiner interprets “the commodity” as “the commodity to be picked up next.”
Claim 8 recites “wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device.” Similarly to above, based on the recitations in claim 1 (from which claim 8 depends) of “a commodity picked up” in the preamble, “a commodity to be picked up” in line 9, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 16-18, it is unclear to one of ordinary skill in the art which commodity “the commodity” is referring to. Is the commodity referring to “a commodity picked up?” Is the commodity referring to “a commodity to be picked up?” Is the commodity referring to “a commodity to be picked up next?” Is the commodity referring to “a commodity not yet picked up?” Is the commodity referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device” as “wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and a feature amount for identifying the commodity picked up or a code symbol attached to the commodity picked up from the plurality of images output by the imaging device”
Claim 8 further recites “wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device.” It is unclear to one of ordinary skill in the art whether the controller detects the feature amount or a code symbol in addition to detecting that the commodity picked up is put in the accommodation portion or if the controller only detects that the commodity picked up is put in the accommodation portion. It is additionally unclear what “a feature amount” is referring to. Examiner acknowledges that it is mentioned on page 35 Ln. 25 of Applicant’s specification but this does not shed further light on what “a feature amount” is in the context of claim 8. For the purpose of this examination, Examiner interprets “wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device” as the controller detecting the feature amount or a code symbol in addition to detecting that the commodity picked up is put in the accommodation portion and thus, as “wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and detects a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device” and further interprets “a feature amount” as any amount of detectable features that can be used to identify a commodity.
Claim 9 recites “a commodity” in line 1 (line numbers corresponding to lines of claim 9 not lines of the page) and “the commodity to be picked up” in lines 2-3. Based on the recitations of “a commodity picked up” in lines 5-6, “the commodity to be picked up” in line 18, “the commodity picked up” in line 20, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 25-27, it is unclear to one or ordinary skill in the art which commodity “a commodity” is referring to and if this is the same commodity as “the commodity to be picked up” in lines 2-3 as the use of “the” lines 2-3 implies it was previously introduced. Is “a commodity” in line 1 the same as “the commodity to be picked up” in lines 2-3? Is “the commodity to be picked up” in lines 2-3 intended to read “a commodity to be picked up” in lines 2-3? Is “a commodity” in line 1 referring to “a commodity to be picked up?” Is “a commodity” in line 1 referring to “a commodity picked up?” Is “a commodity” in line 1 referring to “a commodity to be picked up next?” Is “a commodity” in line 1 referring to “a commodity not yet picked up?” For the purpose of this examination, Examiner interprets “a commodity” in line 1 as “a commodity to be picked up” and as providing the antecedent basis for “the commodity to be picked up” in lines 2-3.
Claim 9 further recites “a commodity” in line 14. Based on the recitations of “a commodity picked up” in lines 5-6, “the commodity to be picked up” in line 18, “the commodity picked up” in line 20, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 25-27, it is unclear to one or ordinary skill in the art which commodity “a commodity” in line 14 is referring to. Is the commodity in line 14 referring to “a commodity picked up?” Is the commodity in line 14 referring to “a commodity to be picked up?” Is the commodity in line 14 referring to “a commodity to be picked up next?” Is the commodity in line 14 referring to “a commodity not yet picked up?” Is the commodity in line 14 referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “a commodity” in line 14 as “the commodity picked up.”
Claim 9 further recites “the commodity” in line 29. Similarly to above, based on the recitations of “a commodity picked up” in lines 5-6, “the commodity to be picked up” in line 18, “the commodity picked up” in line 20, and “identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 25-27, it is unclear to one or ordinary skill in the art which commodity “a commodity” in line 29 is referring to. Is the commodity in line 29 referring to “a commodity picked up?” Is the commodity in line 29 referring to “a commodity to be picked up?” Is the commodity in line 29 referring to “a commodity to be picked up next?” Is the commodity in line 29 referring to “a commodity not yet picked up?” Is the commodity in line 29 referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “a commodity” in line 29 as “the commodity picked up.”
Claim 10 recites “the commodity” in line 15 (line numbers corresponding to lines of claim 10 not lines of the page). Based on the recitations of “a commodity picked up” in preamble, “a commodity to be picked up” in line 3, “the commodity picked up” in line 7, and “identifying the commodity to be picked up as the commodity picked up, a commodity to be picked up next, or a commodity not yet picked up” in lines 11-13, it is unclear to one or ordinary skill in the art which commodity “the commodity” in line 15 is referring to. Is the commodity in line 15 referring to “a commodity picked up?” Is the commodity in line 15 referring to “a commodity to be picked up?” Is the commodity in line 15 referring to “a commodity to be picked up next?” Is the commodity in line 15 referring to “a commodity not yet picked up?” Is the commodity in line 15 referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “the commodity” in line 15 as “the commodity picked up.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (US 2021/0177163 A1), hereinafter Cohn, in view of Lauka et al. (US 10,592,962 B1), hereinafter Lauka.
Regarding claim 1, Cohn discloses a commodity pickup apparatus (i.e. abstract) that accommodates a commodity picked up in an accommodation portion, comprising: 
-a communication interface that communicates with outside (Cohn, see at least: “The cart 102 may include communication interface(s) [i.e. a communication interface] …the communication interfaces may include devices compatible with Ethernet, Wi-Fi™, and so forth…the servers 212 may perform some or all of the operations described below as being performed by the cart 102. While the servers 212 are illustrated as being in a location outside of the facility 200 [i.e. that communicates with outside]” [0065] Examiner notes that ‘outside’ is interpreted as external to the cart in light of Fig. 6 of Applicant’s disclosure); 
-an imaging device that images the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. an imaging device that images the accommodation portion] represents or captures items that are placed in the cart, and removed from the cart, by a user” [0036]);
-a display device that displays information regarding pickup of a commodity (Cohn, see at least: “the display 110 presents a determination indication 112 indicating a result of the event 106. As illustrated, the cart 102 has updated the virtual cart of the user to indicate the addition of the two bottles of ketchup and presented an indication 112 of such on the display 110 [i.e. a display device that displays information regarding pickup of a commodity]” [0056]); and
-a controller (Cohn, see at least: “an item-identifying cart may include one or more cameras (or other imaging sensors), memory that stores software components for identifying users and/or items and for performing other operations for managing virtual shopping carts, at least one processor to execute the software components” [0033]) that 
-obtains order information from outside, the order information being related to a commodity to be picked up and the number of pieces thereof (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. obtains order information from outside, the order information being related to a commodity to be picked up]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and the number of pieces thereof]” [0072] Examiner notes that ‘outside’ is interpreted as external to the cart in light of Fig. 6 of Applicant’s disclosure),
-detects a fact that the commodity picked up is put in the accommodation portion and commodity information of the commodity put in the accommodation portion, on a basis of an image obtained by imaging the accommodation portion by the imaging device (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. on a basis of an image obtained by imaging the accommodation portion by the imaging device] represents or captures items that are placed in the cart [i.e. detects a fact that the commodity picked up is put in the accommodation portion], and removed from the cart, by a user. The second image data may be analyzed by the software component(s) of the cart, and/or by remote server(s), using one or more image processing techniques, such as text recognition, object recognition, and/or any other technique. The software component(s) may thus identify or determine item identifiers for the items represented in the image data [i.e. and commodity information of the commodity put in the accommodation portion]” [0036]), and
-identifies the commodity to be picked up on a basis of the obtained order information and the detected information, and causes the display device to display the commodity (Cohn, see at least: “in response to identifying the item(s) [i.e. identifies the commodity to be picked up on a basis of the detected information], the cart 102 may provide, at an operation 100(2) and to the user operating the cart 102, feedback in the form of one or more identification indications 110 indicating that the cart 102 has identified the item(s) 104…for instance, the display may present text indicating that the cart 102 has identified “ketchup”, along with a picture of the identified ketchup [i.e. and causes the display device to display the commodity]” [0054] and “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. on a basis of the obtained order information]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204]).
Cohn does not explicitly disclose obtaining the order information from outside via the communication interface; and the controller identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up.
Lauka, however, teaches a picker fulfilling an order (i.e. abstract), including the known technique of obtaining order information from outside via the communication interface (Lauka, see at least: “the handheld electronic device 106 can comprise a device to provide the pickers 104 with the list of requested items and bi-directional communication with the management module 102 [i.e. obtains order information from outside via the communication interface]. This can enable the pickers 104 to indicate when they have located an item on the list and “check it off;”” Col. 3 Ln. 19-24); and
the known technique of a controller that identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information (Lauka, see at least: “the handheld electronic device 106 [i.e. a controller that] can also comprise a scanner 208…the scanner 208 can comprise a camera that images the labels to extract relevant information [i.e. identifies the commodity to be picked up]. In some examples, the picker can scan each item [i.e. detected information] as it is retrieved to remove items from the list or check them off the list [i.e. identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information]” Col. 3 Ln. 62-67 & Col. 4 Ln. 1-7). These known techniques are applicable to the commodity pickup apparatus of Cohn as they both share characteristics and capabilities, namely, they are directed to a picker fulfilling an order.
It would have been recognized that applying the known techniques of obtaining order information from outside via the communication interface; and a controller that identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information, as taught by Lauka, to the teachings of Cohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity pickup apparatuses. Further, adding the modification of obtaining order information from outside via the communication interface; and a controller that identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information, as taught by Lauka, into the commodity pickup apparatus of Cohn would have been recognized by those of ordinary skill in the art as resulting in an improved commodity pickup apparatus that would improve the efficiency of order fulfillment (Lauka, abstract).

Regarding claim 4, Cohn in view of Lauka teach the commodity pickup apparatus according to claim 1. Cohn further discloses:
-wherein the controller obtains path information used to move in a store to pick up the commodity, and causes the display device to display the obtained path information (Cohn, see at least: “The locating component 878 [i.e. wherein the controller] may perform various operations based on determining the location of the cart 102 within the facility 200. For instance, the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102 [i.e. obtains path information used to move in a store to pick up the commodity, and causes the display device to display the obtained path information]” [0158]).

Regarding claim 7, Cohn in view of Lauka teach the commodity pickup apparatus according to claim 1. Cohn further discloses:
-wherein the imaging device 
-includes a plurality of cameras provided at an outer edge of the accommodation portion and directed to inside of the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart [i.e. provided at an outer edge of the accommodation portion] such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. wherein the imaging device includes a plurality of cameras] represents or captures items that are placed in the cart, and removed from the cart, by a user [i.e. and directed to inside of the accommodation portion]” [0036]), and 
-outputs a plurality of images captured in time series (Cohn, see at least: “the sensors may be configured to provide information suitable for identifying the movement of items 1304 or other occurrences within the cart 1318. For example, a series of images acquired by a camera [i.e. outputs a plurality of images captured in time series] may indicate removal of an item 1304 from a particular cart 1318 by one of the users 1316 and/or placement of the item 1304 on or at least partially within one of the carts 1318” [0189]).

Regarding claim 8, Cohn in view of Lauka teach the commodity pickup apparatus according to claim 7. Cohn further discloses:
-wherein the controller detects a fact that the commodity picked up is put in the accommodation portion and a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart [i.e. wherein the controller detects a fact that the commodity picked up is put in the accommodation portion], and removed from the cart, by a user. The second image data may be analyzed by the software component(s) of the cart, and/or by remote server(s), using one or more image processing techniques, such as text recognition, object recognition, and/or any other technique. The software component(s) may thus identify or determine item identifiers for the items represented in the image data [i.e. and a feature amount for identifying the commodity or a code symbol attached to the commodity from the plurality of images output by the imaging device]” [0036]).

Regarding claim 9, Cohn discloses a commodity pickup system (i.e. [0147]), comprising: 
-a server apparatus that identifies information related to the commodity to be picked up and the number of pieces thereof, and transmits the information to a commodity pickup apparatus (Cohn, see at least: “the smart cart may also include one or more displays…the display may present content that is customized for the user at least partly in response to the cart identifying the user via the first image data. For example, upon the cart or the remote server(s) [i.e. a server apparatus] identifying the user operating the cart, the display may present information associated with the user, such as a shopping list of the user [i.e. identifies information related to the commodity to be picked up and the number of pieces thereof, and transmits the information to a commodity pickup apparatus]” [0034]); and 
-the commodity pickup apparatus that accommodates a commodity picked up in an accommodation portion on a basis of the information identified by the server apparatus (Cohn, see at least: “the cart [i.e. the commodity pickup apparatus] may include a frame that defines a basket to receive the items [i.e. that accommodates a commodity picked up in an accommodation portion]…upon the cart identifying an item via the image data generated by the cameras directed substantially towards the basket…the cart may update a virtual shopping cart for the user's shopping session (e.g., add an item to a list of items to be purchased by the user, or remove an item from the list of items to be purchased). In this way, the cart may identify and track items that are retrieved from different locations within the facility and, after determining the outcomes of events associated with these items, may maintain a virtual shopping cart, or virtual list [i.e. on a basis of the information identified by the server apparatus]” [0037]), the commodity pickup apparatus including: 
-a communication interface that communicates with outside (Cohn, see at least: “The cart 102 may include communication interface(s) [i.e. a communication interface] …the communication interfaces may include devices compatible with Ethernet, Wi-Fi™, and so forth…the servers 212 may perform some or all of the operations described below as being performed by the cart 102. While the servers 212 are illustrated as being in a location outside of the facility 200 [i.e. that communicates with outside]” [0065] Examiner notes that ‘outside’ is interpreted as external to the cart in light of Fig. 6 of Applicant’s disclosure); 
-an imaging device that images the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. an imaging device that images the accommodation portion] represents or captures items that are placed in the cart, and removed from the cart, by a user” [0036]); 
-a display device that displays information regarding pickup of a commodity (Cohn, see at least: “the display 110 presents a determination indication 112 indicating a result of the event 106. As illustrated, the cart 102 has updated the virtual cart of the user to indicate the addition of the two bottles of ketchup and presented an indication 112 of such on the display 110 [i.e. a display device that displays information regarding pickup of a commodity]” [0056]); and 
-a controller (Cohn, see at least: “an item-identifying cart may include one or more cameras (or other imaging sensors), memory that stores software components for identifying users and/or items and for performing other operations for managing virtual shopping carts, at least one processor to execute the software components” [0033]) that
-obtains order information from outside, the order information being related to the commodity to be picked up and the number of pieces thereof (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. obtains order information from outside, the order information being related to the commodity to be picked up]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and the number of pieces thereof]” [0072] Examiner notes that ‘outside’ is interpreted as external to the cart in light of Fig. 6 of Applicant’s disclosure), 
-detects a fact that the commodity picked up is put in the accommodation portion and commodity information of the commodity put in the accommodation portion, on a basis of an image obtained by imaging the accommodation portion by the imaging device (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. on a basis of an image obtained by imaging the accommodation portion by the imaging device] represents or captures items that are placed in the cart [i.e. detects a fact that the commodity picked up is put in the accommodation portion], and removed from the cart, by a user. The second image data may be analyzed by the software component(s) of the cart, and/or by remote server(s), using one or more image processing techniques, such as text recognition, object recognition, and/or any other technique. The software component(s) may thus identify or determine item identifiers for the items represented in the image data [i.e. and commodity information of the commodity put in the accommodation portion]” [0036]), and 
-identifies the commodity to be picked up on a basis of the obtained order information and the detected information, and causes the display device to display the commodity (Cohn, see at least: “in response to identifying the item(s) [i.e. identifies the commodity to be picked up on a basis of the detected information], the cart 102 may provide, at an operation 100(2) and to the user operating the cart 102, feedback in the form of one or more identification indications 110 indicating that the cart 102 has identified the item(s) 104…for instance, the display may present text indicating that the cart 102 has identified “ketchup”, along with a picture of the identified ketchup [i.e. and causes the display device to display the commodity]” [0054] and “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. on a basis of the obtained order information]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204]).
Cohn does not explicitly disclose a server apparatus that receives an order of a commodity, generates information related to the commodity to be picked up and the number of pieces thereof, and transmits the information to a commodity pickup apparatus; the information being generated by the server apparatus; obtaining the order information from outside via the communication interface; and identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up.
Lauka, however, teaches a picker fulfilling an order (i.e. abstract), including the known technique of a server apparatus that receives an order of a commodity, generates information related to the commodity to be picked up and the number of pieces thereof, and transmits the information to a commodity pickup apparatus (Lauka, see at least: “the system 100 can include a management module 102 [i.e. a server apparatus], for receiving orders from customers [i.e. that receives an order of a commodity]. In some examples, the management module 102 can comprise a retail website, kiosk, or other facility for receiving orders directly from customers” Col. 3 Ln. 1-7 and “the handheld electronic device 106 can comprise a device to provide the pickers 104 with the list of requested items and bi-directional communication with the management module 102 [i.e. transmits the information to a commodity pickup apparatus]. This can enable the pickers 104 to indicate when they have located an item on the list and “check it off;”” Col. 3 Ln. 19-24 and “The communications system 214 can enable the handheld electronic device 106 to receive orders, substitutions, and other information from the management module 102” Col. 4 Ln. 37-40 and “the management module 102 is configured to receive and manage pick lists, picker assignments, and/or substitutions…The management module 102 may additionally contain a policy engine to receive, create, transmit, and manage pick lists [i.e. generates information related to the commodity to be picked up and the number of pieces thereof] and/or substitutions” Col. 10 Ln. 57-67);
the known technique of information generated by the server apparatus (Lauka, see at least: “the management module 102 is configured to receive and manage pick lists, picker assignments, and/or substitutions…The management module 102 may additionally contain a policy engine to receive, create, transmit, and manage pick lists [i.e. information generated by the server apparatus] and/or substitutions” Col. 10 Ln. 57-67);
the known technique of obtaining order information from outside via the communication interface (Lauka, see at least: “the handheld electronic device 106 can comprise a device to provide the pickers 104 with the list of requested items and bi-directional communication with the management module 102 [i.e. obtains order information from outside via the communication interface]. This can enable the pickers 104 to indicate when they have located an item on the list and “check it off;”” Col. 3 Ln. 19-24); and
the known technique of a controller that identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information (Lauka, see at least: “the handheld electronic device 106 [i.e. a controller that] can also comprise a scanner 208…the scanner 208 can comprise a camera that images the labels to extract relevant information [i.e. identifies the commodity to be picked up]. In some examples, the picker can scan each item [i.e. detected information] as it is retrieved to remove items from the list or check them off the list [i.e. identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information]” Col. 3 Ln. 62-67 & Col. 4 Ln. 1-7). These known techniques are applicable to the commodity pickup system of Cohn as they both share characteristics and capabilities, namely, they are directed to a picker fulfilling an order.
It would have been recognized that applying the known techniques of a server apparatus that receives an order of a commodity, generates information related to the commodity to be picked up and the number of pieces thereof, and transmits the information to a commodity pickup apparatus; information generated by the server apparatus; obtaining order information from outside via the communication interface; and a controller that identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information, as taught by Lauka, to the teachings of Cohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity pickup systems. Further, adding the modification of a server apparatus that receives an order of a commodity, generates information related to the commodity to be picked up and the number of pieces thereof, and transmits the information to a commodity pickup apparatus; information generated by the server apparatus; obtaining order information from outside via the communication interface; and a controller that identifies the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information, as taught by Lauka, into the commodity pickup system of Cohn would have been recognized by those of ordinary skill in the art as resulting in an improved commodity pickup system that would improve the efficiency of order fulfillment (Lauka, abstract).

Regarding claim 10, Cohn discloses a commodity pickup method (i.e. [0180]) for a commodity pickup apparatus that accommodates a commodity picked up in an accommodation portion, the method comprising: 
-obtaining order information from outside, the order information being related to a commodity to be picked up and the number of pieces thereof (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. obtaining order information from outside, the order information being related to a commodity to be picked up]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and the number of pieces thereof]” [0072] Examiner notes that ‘outside’ is interpreted as external to the cart in light of Fig. 6 of Applicant’s disclosure); 
-imaging the accommodation portion by an imaging device provided to the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. by an imaging device provided to the accommodation portion] represents or captures items that are placed in the cart, and removed from the cart, by a user [i.e. imaging the accommodation portion]” [0036]); 
-detecting a fact that the commodity picked up is put in the accommodation portion and commodity information of the commodity put in the accommodation portion, on a basis of an image captured by the imaging device (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) [i.e. on a basis of an image captured by the imaging device] represents or captures items that are placed in the cart [i.e. detecting a fact that the commodity picked up is put in the accommodation portion], and removed from the cart, by a user. The second image data may be analyzed by the software component(s) of the cart, and/or by remote server(s), using one or more image processing techniques, such as text recognition, object recognition, and/or any other technique. The software component(s) may thus identify or determine item identifiers for the items represented in the image data [i.e. and commodity information of the commodity put in the accommodation portion]” [0036]); and 
-identifying the commodity to be picked up on a basis of the obtained order information and the detected information, and causing the display device to display the commodity (Cohn, see at least: “in response to identifying the item(s) [i.e. identifying the commodity to be picked up on a basis of the detected information], the cart 102 may provide, at an operation 100(2) and to the user operating the cart 102, feedback in the form of one or more identification indications 110 indicating that the cart 102 has identified the item(s) 104…for instance, the display may present text indicating that the cart 102 has identified “ketchup”, along with a picture of the identified ketchup [i.e. and causing the display device to display the commodity]” [0054] and “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. on a basis of the obtained order information]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204]).
	Cohn does not explicitly disclose obtaining the order information from outside via a communication interface; and identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up.
Lauka, however, teaches a picker fulfilling an order (i.e. abstract), including the known technique of obtaining order information from outside via a communication interface (Lauka, see at least: “the handheld electronic device 106 can comprise a device to provide the pickers 104 with the list of requested items and bi-directional communication with the management module 102 [i.e. obtaining order information from outside via a communication interface]. This can enable the pickers 104 to indicate when they have located an item on the list and “check it off;”” Col. 3 Ln. 19-24); and
the known technique of identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information (Lauka, see at least: “the handheld electronic device 106 can also comprise a scanner 208…the scanner 208 can comprise a camera that images the labels to extract relevant information [i.e. identifying the commodity to be picked up]. In some examples, the picker can scan each item [i.e. detected information] as it is retrieved to remove items from the list or check them off the list [i.e. identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information]” Col. 3 Ln. 62-67 & Col. 4 Ln. 1-7). These known techniques are applicable to the commodity pickup method of Cohn as they both share characteristics and capabilities, namely, they are directed to a picker fulfilling an order.
It would have been recognized that applying the known techniques of obtaining order information from outside via a communication interface; and identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information, as taught by Lauka, to the teachings of Cohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity pickup methods. Further, adding the modification of obtaining order information from outside via a communication interface; and identifying the commodity to be picked up as a commodity picked up, a commodity to be picked up next, or a commodity not yet picked up on a basis of the obtained order information and the detected information, as taught by Lauka, into the commodity pickup method of Cohn would have been recognized by those of ordinary skill in the art as resulting in an improved commodity pickup method that would improve the efficiency of order fulfillment (Lauka, abstract).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn, in view of Lauka, in further view of Rajkhowa et al. (US 2019/0325377 A1), hereinafter Rajkhowa.
Regarding claim 2, Cohn in view of Lauka teach the commodity pickup apparatus according to claim 1. Cohn further discloses: 
-wherein the accommodation portion includes a plurality of containers for distinguishing and accommodating commodities for each order (Cohn, see at least: “the cart 500 may include [i.e. wherein the accommodation portion includes] a basket that is sized to store one or more item carriers 604, such as bags (e.g., plastic bags, paper bags, etc.), boxes, user-provided item carrier, and/or any other item carrier 604. In some examples, the cart 500 may have a basket 404 that is sized to efficiently fit (e.g., minimize empty space in the basket 404) one or more of the item carriers 604 [i.e. a plurality of containers for distinguishing and accommodating commodities for each order]” [0130]), and
-the controller obtains the order information related to the commodity to be picked up and the number of pieces thereof (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. the controller obtains the order information related to the commodity to be picked up]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and the number of pieces thereof]” [0072]).
Cohn in view of Lauka does not explicitly teach that the controller obtains the order information related to the commodity to be picked up and the number of pieces thereof for each of the containers.
Rajkhowa, however, teaches optimized order picking (i.e. abstract), including the known technique of a controller obtaining the order information related to the commodity to be picked up and the number of pieces thereof for each of the containers (Rajkhowa, see at least: “sensor 109 may include a scanning capability such that it can scan machine-readable identifiers on items being placed into the tote. The machine-readable identifier may be used to retrieve item characteristic information such as, but not limited to, size, dimension, and weight from database 152. In one embodiment, the scanned identifier may also be used by the system to determine progress on a picklist/order batch assigned to picker 105 [i.e. controller obtains the order information related to the commodity to be picked up and the number of pieces thereof]” [0019] and “the picker is in charge of a cart/trolley holding a specified number of totes (e.g. 8) each with a known physical capacity. In one embodiment each tote holds only items for a single order [i.e. for each of the containers]” [0026]). This known technique is applicable to the commodity pickup apparatus of Cohn in view of Lauka as they both share characteristics and capabilities, namely, they are directed to optimized order picking.
It would have been recognized that applying the known technique of a controller obtaining the order information related to the commodity to be picked up and the number of pieces thereof for each of the containers, as taught by Rajkhowa, to the teachings of Cohn in view of Lauka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar the commodity pickup apparatuses. Further, adding the modification of a controller obtaining the order information related to the commodity to be picked up and the number of pieces thereof for each of the containers, as taught by Rajkhowa, into the commodity pickup apparatus of Cohn in view of Lauka would have been recognized by those of ordinary skill in the art as resulting in an improved the commodity pickup apparatus that would provide for an improved order picking speed and quality (Rajkhowa, abstract).

Regarding claim 3, the combination of Cohn/Lauka/Rajkhowa teach the commodity pickup apparatus according to claim 2.
Rajkhowa, further, teaches optimized order picking (i.e. abstract), including the known technique of the controller detecting a fact that the commodity picked up is put in a correct container and commodity information of the commodity put in the correct container, on a basis of the order information obtained for each of the containers (Rajkhowa, see at least: “sensor 109 may include a scanning capability such that it can scan machine-readable identifiers on items being placed into the tote [i.e. the controller detects a fact that the commodity picked up is put in a correct container]. The machine-readable identifier may be used to retrieve item characteristic information [i.e. and commodity information of the commodity put in the correct container] such as, but not limited to, size, dimension, and weight from database 152. In one embodiment, the scanned identifier may also be used by the system to determine progress on a picklist/order batch assigned to picker 105 [i.e. on a basis of the order information obtained for each of the containers]” [0019] and “the picker is in charge of a cart/trolley holding a specified number of totes (e.g. 8) [i.e. for each of the containers] each with a known physical capacity. In one embodiment each tote holds only items for a single order [i.e. detects a fact that the commodity picked up is put in a correct container] so as to avoid the need for sorting items in the tote into different orders at the service center after the pick walk has been completed” [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohn in view of Lauka with Rajkhowa for the reasons identified above with respect to claim 2.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn, in view of Lauka, in further view of Crawford et al. (US 2021/0383458 A1), hereinafter Crawford.
Regarding claim 5, Cohn in view of Lauka teach the commodity pickup apparatus according to claim 4. Cohn further discloses:
-wherein the controller determines a current position of the commodity pickup apparatus in the store in which commodities are disposed (Cohn, see at least: “The locating component 878 [i.e. wherein the controller] may perform various operations based on determining the location of the cart 102 within the facility 200 [i.e. determines a current position of the commodity pickup apparatus in the store in which commodities are disposed]. For instance, the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102” [0158]), and 
-causes the display device to display the obtained path information (Cohn, see at least: “The locating component 878 may perform various operations based on determining the location of the cart 102 within the facility 200. For instance, the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102 [i.e. causes the display device to display the obtained path information]” [0158]).
Cohn in view of Lauka does not explicitly teach that the controller causes the display device to display the measured current position and the obtained path information.
Crawford, however, teaches shopping for items through a shopping environment (i.e. abstract), including the known technique of causing the display device to display the measured current position and the obtained path information (Crawford, see at least: “FIG. 4 illustrates example shopping route options in a shopping environment, according to one embodiment. The user device 250 using the map 305, received from either the peer devices or the server 350 [i.e. causing the display device to display] as described in FIG. 3, and the shopping list items 155 in the shopping list 150, generates at least one shopping route through the environment 200. For example, the user device 250 generates a shopping route 410 which proceeds through the environment 200 in order from the entrance/exit 202 to the location 221, the location 222, the location 224, the location 223, to the checkout area 212. In some examples, the shopping route 410 is the most direct and efficient route through the environment 200 that visits all the item locations [i.e. the obtained path information]” [0040] and Fig. 4 reference number 250 displays the current location of the user device [i.e. causes the display device to display the measured current position]). This known technique is applicable to the commodity pickup apparatus of Cohn in view of Lauka as they both share characteristics and capabilities, namely, they are directed to shopping for items through a shopping environment.
It would have been recognized that applying the known technique of causing the display device to display the measured current position and the obtained path information, as taught by Crawford, to the teachings of Cohn in view of Lauka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar the commodity pickup apparatuses. Further, adding the modification of causing the display device to display the measured current position and the obtained path information, as taught by Crawford, into the commodity pickup apparatus of Cohn in view of Lauka would have been recognized by those of ordinary skill in the art as resulting in an improved the commodity pickup apparatus that would allow for the optimization or customization of generated shopping routes according to user needs (Crawford, [0009]).

Regarding claim 6, Cohn in view of Lauka teach the commodity pickup apparatus according to claim 4. Cohn further discloses:
-wherein the controller causes the display device to display the obtained path information (Cohn, see at least: “The locating component 878 [i.e. wherein the controller] may perform various operations based on determining the location of the cart 102 within the facility 200. For instance, the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102 [i.e. causes the display device to display the obtained path information]” [0158]).
Cohn in view of Lauka does not explicitly teach that the controller causes the display device to display the identified commodity together with the obtained path information.
Crawford, however, teaches shopping for items through a shopping environment (i.e. abstract), including the known technique of causing the display device to display the identified commodity together with the obtained path information (Crawford, see at least: “FIG. 4 illustrates example shopping route options in a shopping environment, according to one embodiment. The user device 250 using the map 305, received from either the peer devices or the server 350 [i.e. causing the display device to display] as described in FIG. 3, and the shopping list items 155 in the shopping list 150, generates at least one shopping route through the environment 200. For example, the user device 250 generates a shopping route 410 which proceeds through the environment 200 in order from the entrance/exit 202 to the location 221, the location 222, the location 224, the location 223, to the checkout area 212. In some examples, the shopping route 410 is the most direct and efficient route through the environment 200 that visits all the item locations [i.e. the identified commodity together with the obtained path information]” [0040] and “The user device 250 uses the map received from the peer user devices to identify item locations for the items in the shopping list 150 including locations 221, 222, 223, and 224 [i.e. display the identified commodity] in the environment 200” [0036] and Fig. 4). This known technique is applicable to the commodity pickup apparatus of Cohn in view of Lauka as they both share characteristics and capabilities, namely, they are directed to shopping for items through a shopping environment.
It would have been recognized that applying the known technique of causing the display device to display the identified commodity together with the obtained path information, as taught by Crawford, to the teachings of Cohn in view of Lauka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar the commodity pickup apparatuses. Further, adding the modification of causing the display device to display the identified commodity together with the obtained path information, as taught by Crawford, into the commodity pickup apparatus of Cohn in view of Lauka would have been recognized by those of ordinary skill in the art as resulting in an improved the commodity pickup apparatus that would allow for the optimization or customization of generated shopping routes according to user needs (Crawford, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-De Bonet et al. (US 2020/0275059 A1) teaches an item-identifying cart.
-Carr et al. (US 2016/0148300 A1) teaches placing items of customer orders in their designated bins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684